Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 10 recites the limitation "the maintenance staff number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Referring to claim 5 the claim recites: sending, by the management sub-platform, if the platform judges that a same maintenance staff number appears at different places at the same time. It is unclear to the examiner what the platform comprises. For examination purposes the examiner is interpreting that the platform is the management sub-platform.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shao (CN 106302686 A) in view of Hao (CN 108390943A), and Xun (CN 206991534U). Note that the examiner refers to the English translation when citing the relevant sections Shao (US 20190273784). 

Referring to claims 1 and 6,

Shao, which is directed to an internet of things system, discloses

A maintenance fee payment method based on a compound Internet of Things (IoT), wherein the method is applied to an IoT system; the IoT system comprises a plurality of user sub-platforms, a plurality of service sub-platforms, a plurality of management sub-platforms, a sensor network platform and a plurality of object sub-platforms;  (Shao Figure 1  and Shao paragraph 14 disclosing the functional system has a five-platform structure, including: an object platform, a sensor network platform, a management platform, a service platform, and a user platform; the physical system has a five-layer structure, including: an object layer, a sensor network layer, a management layer, a service layer, and a user layer; and the information system has a five-domain structure, including: an object domain, a sensing domain, a management domain, a service domain, and a user domain.)

 the IoT system comprises a plurality of user sub-platforms, a plurality of service sub-platforms, a plurality of management sub-platforms, a sensor network platform and a plurality of object sub-platforms; (Shao paragraph 8 disclosing the IoTs system includes multiple user-sub platforms, multiple service sub-platforms, multiple management sub-platforms, a sensor network platform and a plurality of object sub-platforms)

the plurality of management sub-platforms comprise a plurality of management servers of a gas company; (Shao paragraph 76 disclosing the management platform corresponds to the management domain in the information structure; and the management domain mainly includes a gas company's gas integrated management system, which is divided into a sensory information management system and a control information management system. A gas company's management server in the physical structure corresponding to the management platform and various facilities connected to the server are the carriers of the sensory information management system and the control information management system in the information structure.)

each of the plurality of object sub-platforms comprises a gas meter; (Shao paragraph 73 disclosing a sensor unit of an IoT intelligent gas meter senses sensory information and realizes the sensing function; through the sensor network platform, the management platform and the service platform, the sensory information is transmitted to a user through the operation of the IoT system; and after the sensory information is converted into control information by the user, the control information is transmitted via the service platform, the management platform, and the sensor network platform to a control unit of the IoT intelligent gas meter in the object platform to perform the control, thereby forming a closed-loop information structure)

and the method comprises: sending, by a user sub-platform, maintenance data information to one of the plurality of management sub-platforms via one of the plurality of service sub-platforms; (Shao paragraph 25 disclosing The function of the user platform in the functional system is a platform for users to enjoy the service of the IoT system. The users use various user terminals to realize the output of their own needs and enjoy the service of the whole IoT system through human-computer interaction. The user platform is a platform for the users to issue the control information. Shao paragraph 93 disclosing the user makes a judgment of needing recharge, and transmits a recharge instruction and a recharge amount to the gas company's management platform through the service platform.)

Shao does not disclose sending, by the management sub-platform that receives the maintenance data information, a detection instruction to a corresponding gas meter via the sensor network platform according to the maintenance data information; detecting, by the gas meter, whether a fault is solved or not according to the detection instruction; detecting, by the gas meter, whether a fault is solved or not according to the detection instruction.

However Hao, which is directed to Internet of Things system for use in a water purification device, teaches:

sending, by the management sub-platform that receives the maintenance data information, a detection instruction to a corresponding gas meter via the sensor network platform according to the maintenance data information; (Hao page 1 lines 27-42 teaching an Internet of Things system for use in a water purification device includes a cloud server, a device end disposed on the water purification device, and a user terminal for use by the user, wherein the device end includes measuring the water purification device a purified water amount sensor for generating the purified water amount, a water sales amount sensor for measuring the amount of water sold by the water purifying device, a heating controller for controlling heating and stopping of the water purifying device, and detecting whether the water purifying device is malfunctioning a water purifier detecting module, an ozone sterilization controller for controlling an ozone sterilization time of the water purifying device and an ozone sterilization time interval, and a water intake control module for controlling whether the water purifying device outputs water, the cloud server end includes an operation management module, An after-sales management module, a financial management module, and a message management film, wherein the operation management module includes a remote monitoring sub-module and an operation analysis sub-module, and the remote monitoring sub-module is configured to remotely monitor the water purification device. Hao page 2 lines 22-23 teaching further, wherein the water purification sensor comprises a water purification Hall circuit flowmeter and a water purification Hall circuit flowmeter analog to digital conversion circuit. Hao page 3 lines 46- 49 teaching the operation management module includes a remote monitoring submodule and an operation analysis submodule. The remote monitoring sub-module is configured to remotely monitor the water purification device. For example, the remote monitoring sub-module may be connected to the water purifier detecting module to facilitate monitoring whether the water purifying device is faulty.)

detecting, by the gas meter, whether a fault is solved or not according to the detection instruction; (Hao page 3 lines 29-33 teaching the water purifier detecting module is configured to detect the water purifying device, detect whether it is faulty, or whether the filter core needs to be replaced, and send the detection result to a remote monitoring sub-module described later, so as to facilitate. In this way, when the water purification equipment fails, it is not necessary for the management personnel or the operation personnel to inspect the inspection, and it can be automatically known, so that it is convenient to repair it in time.)

sending, by the gas meter, upon detecting that the fault is solved, a confirmation instruction to the management sub-platform via the sensor network platform; (Hao page 3 lines 29-33 The water purifier detecting module is configured to detect the water purifying device, detect whether it is faulty, or whether the filter core needs to be replaced, and send the detection result to a remote monitoring sub-module described later, so as to facilitate It is monitored remotely. In this way, when the water purification equipment fails, it is not necessary for the management personnel or the operation personnel to inspect the inspection, and it can be automatically known, so that it is convenient to repair it in time. Hao page 3 lines 46- 49 the operation management module includes a remote monitoring submodule and an operation analysis submodule. The operation analysis sub-module is configured to analyze the operation status of the water purification device, that is, analyze the monitoring result of the remote monitoring sub-module, so as to provide support for the service provider to improve the service and improve the device.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Shao and Hao as both inventions are directed to the use of an IOT architecture in the management of devices.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Shao in view of Hao to incorporate sending, by the management sub-platform that receives the maintenance data information, a detection instruction to a corresponding gas meter via the sensor network platform according to the maintenance data information; detecting, by the gas meter, whether a fault is solved or not according to the detection instruction; sending, by the gas meter, upon detecting that the fault is solved, a confirmation instruction to the management sub-platform via the sensor network platform with the motivation of facilitating the confirmation of a detection result by a device to determine whether additional inspection is needed. (Hao page 3 lines 29-33 and Hao page 3 lines 46- 49)

Shao in view of Hao does not disclose deducting, by the management sub-platform, a maintenance amount corresponding to the maintenance data information from the user sub-platform according to the confirmation instruction, and sending fee payment success notification to the user sub-platform via one of the plurality of service sub-platforms; and controlling, by the management sub-platform, the gas meter via the sensor network platform to open a valve.  

However Xun, which is directed to remote meter reading system based on the Internet +, teaches

deducting, by the management sub-platform, a maintenance amount corresponding to the maintenance data information from the user sub-platform according to the confirmation instruction, and sending fee payment success notification to the user sub-platform via one of the plurality of service sub-platforms; (Xun page 2 lines 31-34 teaching at the same time, after the matching of the user terminal and the gas meter terminal is completed, the system composed of the above structure can not only realize the gas meter terminal sending information to the background server and the user terminal, but also can establish a connection between the background server and the user terminal, and the background server can send the user data of the payment information is sent to the user end. Xun page 3 lines 17-24 teaching the gas meter reading may also be other data communicated by the gas meter terminal, the background server, and the user terminal. The data includes at least one of prepaid data, valve opening and closing data, payment data, information push data, and value-added service data. The communication data between the gas meter terminal, the background server and the user terminal includes, but is not limited to, gas meter readings, and may further include at least one of the following data: data of the prepaid function, such as a charge amount, a switch valve command, and a balance query; Payment data, such as data through online banking, WeChat, Alipay payment.)

and controlling, by the management sub-platform, the gas meter via the sensor network platform to open a valve.  (Xun page 3 lines 3-6 teaching by setting the electronically controlled valve in the gas meter terminal, the electronically controlled valve is connected with the on-site processor, which facilitates cutting off the gas supply when the user's balance is insufficient in the pre-paid charging mode. Xun page 3 lines 17-24 teaching the gas meter reading may also be other data communicated by the gas meter terminal, the background server, and the user terminal. The data includes at least one of prepaid data, valve opening and closing data, payment data, information push data, and value-added service data. The communication data between the gas meter terminal, the background server and the user terminal includes, but is not limited to, gas meter readings, and may further include at least one of the following data: data of the prepaid function, such as a charge amount, a switch valve command, and a balance query; Payment data, such as data through online banking, WeChat, Alipay payment.)

	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Shao and Xun as Xun further develops on the payment and control of a gas meter in response to received information. 

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Shao in view of Hao and Xun to incorporate deducting, by the management sub-platform, a maintenance amount corresponding to the maintenance data information from the user sub-platform according to the confirmation instruction, and sending fee payment success notification to the user sub-platform via one of the plurality of service sub-platforms; and controlling, by the management sub-platform, the gas meter via the sensor network platform to open a valve with the motivation of facilitating the payment in relation to a gas meter and to control the valve in response to received payment. (Xun page 3 lines 3-6 and page 3 lines 17-24)   

Referring to claims 4 and 9,

Shao further discloses, wherein the plurality of service sub-platforms comprise an operator service platform and a recharge platform; (Shao paragraph 23 disclosing the service platform in the functional system is a platform to provide services to users and realizes service functions, including a public government service platform, a public social network service platform, and an operator service platform; and the service items thereof include public services and operator services. Shao paragraph 93 disclosing the gas company's management platform transmits the information of insufficient gas volume to the user platform through the service platform; after receiving the information of insufficient gas volume, the user makes a judgment of needing recharge, and transmits a recharge instruction and a recharge amount to the gas company's management platform through the service platform; the gas company's management platform uses the sensor network platform to send the recharge instruction to the IoT intelligent gas meter according to the user's recharge instruction and the recharge volume; and the control unit of the IoT intelligent gas meter of the object platform accumulates the pre-purchased gas volumes of the IoT intelligent gas meter to complete the remote recharge.)

Shao does not disclose and the method specifically further comprises: deducting, by the management sub-platform, the maintenance amount corresponding to the maintenance data information from the recharge platform according to the confirmation instruction, and deducting, by the recharge platform, the maintenance amount from an account corresponding to the user sub-platform.

and the method specifically further comprises: deducting, by the management sub-platform, the maintenance amount corresponding to the maintenance data information from the recharge platform according to the confirmation instruction, and deducting, by the recharge platform, the maintenance amount from an account corresponding to the user sub-platform; (Xun page 2 lines 31-34 teaching at the same time, after the matching of the user terminal and the gas meter terminal is completed, the system composed of the above structure can not only realize the gas meter terminal sending information to the background server and the user terminal, but also can establish a connection between the background server and the user terminal, and the background server can send the user data of the payment information is sent to the user end. Xun page 3 lines 17-24 teaching the gas meter reading may also be other data communicated by the gas meter terminal, the background server, and the user terminal. The data includes at least one of prepaid data, valve opening and closing data, payment data, information push data, and value-added service data. The communication data between the gas meter terminal, the background server and the user terminal includes, but is not limited to, gas meter readings, and may further include at least one of the following data: data of the prepaid function, such as a charge amount, a switch valve command, and a balance query; Payment data, such as data through online banking, WeChat, Alipay payment.) 

and sending, by the management sub-platform, the fee payment success notification to the user sub-platform via the operator service platform.  (Xun page 2 lines 31-34 teaching at the same time, after the matching of the user terminal and the gas meter terminal is completed, the system composed of the above structure can not only realize the gas meter terminal sending information to the background server and the user terminal, but also can establish a connection between the background server and the user terminal, and the background server can send the user data of the payment information is sent to the user end. Xun page 3 lines 17-24 teaching the gas meter reading may also be other data communicated by the gas meter terminal, the background server, and the user terminal. The data includes at least one of prepaid data, valve opening and closing data, payment data, information push data, and value-added service data. The communication data between the gas meter terminal, the background server and the user terminal includes, but is not limited to, gas meter readings, and may further include at least one of the following data: data of the prepaid function, such as a charge amount, a switch valve command, and a balance query; Payment data, such as data through online banking, WeChat, Alipay payment.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Shao in view of Hao and Xun to incorporate and the method specifically further comprises: deducting, by the management sub-platform, the maintenance amount corresponding to the maintenance data information from the recharge platform according to the confirmation instruction, and deducting, by the recharge platform, the maintenance amount from an account corresponding to the user sub-platform with the motivation of facilitating the payment regarding a gas meter and communication such payment information to a user. (Xun page 2 lines 31-34 and Xun page 3 lines 17-24)

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shao (CN 106302686 A) in view of Hao (CN 108390943A), Xun (CN 206991534U), and Wada et al. (US 20150379541). Note that the examiner refers to the English translation when citing the relevant sections Shao (US 20190273784). 

Referring to claims 2 and 7,

Shao in view of Hao and Xun does not disclose wherein the maintenance data information comprises: the maintenance amount, a maintenance order number, a maintenance staff number and a gas meter Identification (ID) number.  

However Wada, which is directed to a gas management system, teaches wherein the maintenance data information comprises: the maintenance amount, a maintenance order number, a maintenance staff number and a gas meter Identification (ID) number.  (Wada Figure 5 illustrating the meter identity number and the unit price. Wada paragraph 44 disclosing the “operation category” is set to “1” for a periodic operation, to “2” for a bulk operation, to “3” for a pipeline inspection, and to “4” for an inspection-related operation. The “re-inspection category” is set to “1” for a normal inspection and to “2” for a re-inspection.. Wada paragraph 49 teaching in the present embodiment, the safety inspector inputs the staff member code via the mobile terminal 105 to identify the staff member for the safety inspector. However, the staff member may be identified by, for example, using an individual identification number provided to the mobile terminal 105 instead of inputting the staff member code. That is, the input of the staff member code may be omitted by storing the individual identification number in the staff member data table so as to allow the individual identification number to be automatically transmitted to the gas management server 101.) 

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Shao and Wada as Wada further develops on the information obtained related to a maintenance operation related to gas meters.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Shao, Hao, Xun, and Wada to incorporate wherein the maintenance data information comprises: the maintenance amount, a maintenance order number, a maintenance staff number and a gas meter Identification (ID) number with the motivation of incorporating relevant information regarding a maintenance operation. (Wada paragraph 44)

Referring to claims 3 and 8,

Shao in view of Hao, and Xun does not disclose sending, by the user sub-platform, material parameters input by a user to the management sub-platform via one of the plurality of service sub-platforms, wherein the material parameters comprise a pipeline category, a pipeline length and a gas meter model; and generating, by the management sub-platform, the maintenance amount according to the material parameters and maintenance time.  

However Wada further teaches sending, by the user sub-platform, material parameters input by a user to the management sub-platform via one of the plurality of service sub-platforms, wherein the material parameters comprise a pipeline category, a pipeline length and a gas meter model; (Wada paragraph16 when a safety inspector from an external commissioned company performs a safety operation, the safety inspector can input the content of the operation via a mobile terminal to obtain an operation unit price based on the content of the operation and in which, at the time of payment, a staff member in a sales office can automatically calculate the operation cost for each commissioned company. Wada paragraph 18 when the operator ID, the customer ID, and the content of the safety operation are simply input to the gas management system via the communication terminal, the gas management system obtains the operation unit price for each operation to calculate the operation cost based on the man-hours of the operation. Wada paragraph 43 In the embodiment, the customer data table includes a “customer code” used to identify a customer, a “customer category” that is indicative of the gas supply method for the customer (indicating whether the customer facility (consumption facility) is compliant with the Liquefied Petroleum. Gas Act or the Gas Business Act), a “meter size/type”, and a “supply facility code” used to identify a supply facility paired with a customer facility (consumption facility). The examiner is interpreting that the particular gas supply method is based on the particular pipeline category. Furthermore, the “meter size/type” is used to identify the size/type of the meter owned by the customer because the operation unit price of the safety operation is different depend on the size/type of the meter, so that the size/type of the meter is needed to obtain one of the operation unit prices specified for the respective meter size/type as described below

and generating, by the management sub-platform, the maintenance amount according to the material parameters and maintenance time.  (Wada paragraph 16 the safety inspector can input the content of the operation via a mobile terminal to obtain an operation unit price based on the content of the operation and in which, at the time of payment, a staff member in a sales office can automatically calculate the operation cost for each commissioned company. Wada paragraph 18 the gas management system obtains the operation unit price for each operation to calculate the operation cost based on the man-hours of the operation and adds up the operation costs for each operation year and month for management. Wada paragraph 31 In the present embodiment, the safety inspector inputs the content of the safety operation using the mobile terminal 105, and the output of the payment notice is requested using the client computer 103. However, the present embodiment is not limited to this form. For example, the mobile terminal 105 may also be provided with a payment notice output menu via which the request to output the payment notice is input.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Shao in view of  Hao, Xun, and Wada to incorporate sending, by the user sub-platform, material parameters input by a user to the management sub-platform via one of the plurality of service sub-platforms, wherein the material parameters comprise a pipeline category, a pipeline length and a gas meter model; and generating, by the management sub-platform, the maintenance amount according to the material parameters and maintenance time with the motivation of incorporating relevant parameters in the computation of the maintenance amount. (Wada paragraphs 16, 18, and 31)

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shao (CN 106302686 A) in view of Hao (CN 108390943A), Xun (CN 206991534U), Wada et al. (US 20150379541), and Bradley et al. (US 20190197848). Note that the examiner refers to the English translation when citing the relevant sections Shao (US 20190273784).

Referring to claims 5 and 10,

Shao in view of Hao, and Xun does not disclose wherein the maintenance data information comprises the maintenance staff number; and the method further comprises: recording, by the management sub-platform, the maintenance staff number when receiving the maintenance data information at each time.



However Wada further teaches:

wherein the maintenance data information comprises the maintenance staff number; (Wada paragraph 49 teaching in the present embodiment, the safety inspector inputs the staff member code via the mobile terminal 105 to identify the staff member for the safety inspector. However, the staff member may be identified by, for example, using an individual identification number provided to the mobile terminal 105 instead of inputting the staff member code. That is, the input of the staff member code may be omitted by storing the individual identification number in the staff member data table so as to allow the individual identification number to be automatically transmitted to the gas management server 101.)

and the method further comprises: recording, by the management sub-platform, the maintenance staff number when receiving the maintenance data information at each time; ( Wada paragraph 42 teaching the staff member data table stores information on the safety inspector who performs the safety operation. In the embodiment, the staff member data table includes a “staff member code” used to identify a staff member and a “company code” used to identify a commissioned company to which the staff member belongs. Wada paragraph 49 in the present embodiment, the safety inspector inputs the staff member code via the mobile terminal 105 to identify the staff member for the safety inspector. However, the staff member may be identified by, for example, using an individual identification number provided to the mobile terminal 105 instead of inputting the staff member code. That is, the input of the staff member code may be omitted by storing the individual identification number in the staff member data table so as to allow the individual identification number to be automatically transmitted to the gas management server 101. Wada paragraph 55 teaching then, in processing in step 807, at the time of the first inspection, a new record with a staff member code of “A00001” is created in the operation cost data table (November, 2012 is set in the “payment year and month”), and 10,000 yen is set in the “operation cost”.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Shao in view of Hao, Xun, and Wada to incorporate wherein the maintenance data information comprises the maintenance staff number; and the method further comprises: recording, by the management sub-platform, the maintenance staff number when receiving the maintenance data information at each time with the motivation of recording which staff performed a particular inspection. (Wada paragraphs 42, 49, and 55)

Shao in view of Hao, Xun, and Wada does not disclose sending, by the management sub-platform, if the platform judges that a same maintenance staff number appears at different places at the same time, a maintenance staff photo via one of the plurality of service sub-platforms to the user sub-platform that sends the maintenance data information; and feeding, by the user sub-platform, a verification condition of the user back to the management sub-platform.
   
However Bradley, which is directed to monitoring a premise, teaches:

sending, by the management sub-platform, if the platform judges that a same maintenance staff number appears at different places at the same time, a maintenance staff photo via one of the plurality of service sub-platforms to the user sub-platform that sends the maintenance data information; (Bradley paragraph 20 teaching by using a premises security system according to some examples, a record set of home maintenance records can be maintained by associating service-providing persons visiting the premises, facial recognition against that provided data on premise, and the work invoice from companies interfacing with the system. Bradley paragraph 27 teaching after a visitor is scanned and the automated action has occurred, the system can upload a record of the visit. This record set can include any type of metadata, such as time of visit, automated action taken, results leading to automated action, and corresponding service invoice. For example, the photograph can be represented by electronic data that includes represents facial features of the technician. In other examples, the system can receive other types of data in addition to, or as an alternative to, the photograph.)

and feeding, by the user sub-platform, a verification condition of the user back to the management sub-platform.   (Bradley paragraph 55 teaching in block 610, the photograph, or potentially other information, of the technician can be provided to the local processing device and stored for use in analyzing facial feature of a visitor that arrives at the premises location such that the local processing device can verify identity of the technician as compared to the photograph of the technician that the company sent, and take action based on that verification.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the inventions disclosed in Shao and Bradley as Bradley develops on the determination of whether a service person was authorized to perform a particular service at a site.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Shao in view of Hao, Xun, Wada, and Bradley to incorporate sending, by the management sub-platform, if the platform judges that a same maintenance staff number appears at different places at the same time, a maintenance staff photo via one of the plurality of service sub-platforms to the user sub-platform that sends the maintenance data information; and feeding, by the user sub-platform, a verification condition of the user back to the management sub-platform with the motivation of verifying whether an assigned service person was the individual who performed a service at a site. (Bradley paragraphs 55)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	Arensmeister et al. (US 20180130031) – directed to a HVAC monitoring system and diagnosis. See at least Arensmeister pagraphs 19, 21-23, 25-27, 86-89, 146, 198, 202, and 205.

	Siebel et al. (US 20180107941) – directed to energy management. See at least Siebel paragraphs 2, 17, 34, 36, 40, 54, 61, and 91.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689